Citation Nr: 1041126	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and April 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran seeks entitlement to a total disability rating based 
on individual unemployability (TDIU).  Based upon its review of 
the Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  A total disability rating for 
compensation purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, 
if there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more service-
connected disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

In the present case, service connection is currently in effect 
for status post partial medial meniscectomy and excision of the 
lateral meniscus and osteochondral defect with removal of loose 
bodies of the right knee, with arthritis, chondromalacia, and 
synovitis, rated as 30 percent disabling; and chondromalacia of 
the left knee, associated with status post partial medial 
meniscectomy and excision of the lateral meniscus and 
osteochondral defect with removal of loose bodies of the right 
knee, with arthritis, chondromalacia, and synovitis, rated as 20 
percent disabling.  The Veteran's combined rating is 50 percent.  
38 C.F.R. § 4.25 (2010).

VA's duty to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's 
duty to assist also includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an adequate 
evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (observing that where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 38 
C.F.R. § 3.326(a) (2010).  The April 2007 VA examination, which 
addressed the severity of the Veteran's service-connected right 
and left knee disabilities, is now over 3 years old.  In 
addition, during his July 2010 hearing before the Board, the 
Veteran testified that the symptomatology of his service-
connected right and left knee disabilities worsened since his 
last VA examination in April 2007.  Thus, the medical evidence 
currently of record does not provide sufficient detail to 
determine the severity of the Veteran's service-connected 
disabilities under the applicable rating criteria.  To adjudicate 
the Veteran's TDIU claim without more current clinical findings 
would be in error.  Accordingly, a new examination is warranted 
to determine the current extent and severity of the Veteran's 
service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).

Furthermore, although the Veteran currently fails to meet the 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), VA 
is still required to consider the applicability of 38 C.F.R. 
§ 4.16(b)(2010).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In this regard, the 
Veteran presented evidence in support of his claim of 
unemployability.  Specifically, in a March 2007 private treatment 
record, Dr. D.B. stated "[i]n the absence of any surgical 
intervention, I believe [the Veteran's] knee issues will 
significantly limit his ability to maintain gainful employment 
with any job which requires prolonged walking or standing."  
Additionally, a February 2009 private treatment report noted the 
Veteran's statements that he could neither stand nor sit for any 
significant period of time.  Dr. B. further stated "[t]his would 
certainly make employability difficult if both prolonged periods 
of sitting and prolonged periods of standing are problematic."  
The record also contains a letter from the Veteran's employer 
finding that the Veteran was disabled for his position as a sales 
service and distribution clerk due to osteoarthritis of both 
knees.  Under the circumstances, the Board finds that a medical 
examination is warranted.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537-38 (1994) 
(holding that VA has a duty to supplement the record by obtaining 
an examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on his 
ability to work).

Finally, during the July 2010 hearing before the Board, the 
Veteran stated that he applied for Social Security Administration 
(SSA) disability benefits at the time he retired from work in 
November 2006.  However, the claims file does not contain any of 
the Veteran's records from the SSA.  These records pertaining to 
the Veteran's SSA disability claim are potentially relevant to 
the claim currently on appeal.  When VA is on notice that there 
are SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Therefore, the Board must seek to obtain these records 
before proceeding with the appeal.

Accordingly, the case is remanded for the following actions:
1.  The RO must contact SSA for the purpose 
of obtaining the Veteran's complete SSA 
records, to include any decision issued in 
the Veteran's SSA disability claim and all 
supporting medical records.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
notify the Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for any of his service-
connected disabilities, to include his right 
and left knee disabilities.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  The Veteran must be afforded a VA 
examination to determine the current nature 
and severity of his service-connected right 
and left knee disabilities.  All indicated 
tests and studies, to include active range of 
motion testing of both knees, expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished 
with the use of a goniometer.  If pain is 
present on any motion, the examiner must 
state at what degree the pain begins.  All 
clinical findings must be reported in detail 
and correlated to a specific diagnosis.  The 
examiner must describe, in detail, all 
symptomatology of the Veteran's 
service-connected knee disabilities.

Then the examiner must address whether there 
is any weakened movement, incoordination, 
excess fatigability, or pain on movement as a 
result of the Veteran's service-connected 
right and left knee disabilities.  The same 
range of motion studies must then be repeated 
after at least 10 repetitions.  The 
functional impairment due to weakened 
movement, incoordination, excess 
fatigability, or pain on movement must, if 
feasible, be assessed in terms of additional 
degrees of limitation of motion of both 
knees.

The examiner must elicit from the Veteran and 
the record for clinical purposes, a full work 
and educational history.  Based on the review 
of the claims file, the examiner must provide 
an opinion as to whether the Veteran is 
unable to obtain or retain employment due 
only to his service-connected disabilities, 
to include any medications taken for those 
disabilities, consistent with his education 
and occupational experience, irrespective of 
age and any nonservice-connected disorders.  

The claims file and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot provide any 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, the 
RO must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence.  If the benefit on appeal 
remain denied, a Supplemental Statement of 
the Case must be provided to the Veteran and 
his representative, which must address all of 
the evidence of record since the issue was 
last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

